Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 3/22/2022 has been entered.

Specification
In view of the response filed on 3/22/2022 clarifying the language of the specification the objections made against the specification within the office action of 7/14/2021 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,690,749 to Nunez (Nunez) (previously cited) in view of US 2016/0235898 to Yanai et. al. (Yanai).
In reference to at least claim 1
Nunez teaches a wireless compressible heart pump which discloses an implantable pump configured to be implanted in series with blood flow from a heart (e.g. implantable pump including inner main stent and outer nested stent and corresponding components, Figs. 1-4, 8-10), the pump comprising: a frame (e.g. frame includes inner main stent and outer nested stent, Figs. 1-4, 8-10), configured to be implanted in a natural blood path of blood in the heart including in a ventricular outflow tract of the heart or in place of outlet valves of the heart  (e.g. ventricular assist pump for use in assisting cardiac function of the heart, placed within a natural blood flow path including the aorta or venous system, Col. 3, ll. 31-37, Col. 5, ll. 37-56); a central axle disposed within the frame and held by the frame in a position configured to be affixed within the frame parallel to the blood flow (e.g. central rotating element 17 held within the frame parallel to the blood flow, Figs. 1-4,8-10), the central axle being configured to rotate (e.g. central rotating element 17, Figs. 1-4,8-10, Col. 4, ll. 43-63); a rotor attached to the central axle and configured to rotate with the central axle in order to pump blood (e.g. impeller blade 5, Figs. 1-4 and 8-10); and at least two electromagnetic coils configured to be energized in order to cause the rotor and the central axle to rotate (e.g. electromagnetic elements placed onto the main stent body, Figs. 3-4,8, 14, Col. 3, ll. 21-27, Col. 5, ll. 17-21 and 37-41, Col. 6, ll. 25-40, Col. 8, ll. 1-36). Nunez discloses electromagnetic elements which are closely approximated to magnets on the edges of the impeller blades (e.g. magnets on the edges closely approximated to several rows of stator coils, Col. 5, ll. 17-54), therefore the stator coils “electromagnetic coils” and impeller blades “rotor” are very close but Nunez does not explicitly teach the electromagnetic elements overlapping with the rotor when the implantable pump is viewed from a direction parallel to the blood flow. 
Yanai teaches alternating pump gaps which discloses an implantable pump (e.g. pump 10, Figs. 3, 11) comprising a rotor (e.g. impeller 21, Figs. 3, 11) that include magnet segments (e.g. 44, Figs. 3,11) and a stator assembly with at least two electromagnetic coils (e.g. stator assembly 35 that can include electromagnetic coils 101, Figs. 3, 11) that is energized to cause the rotor to rotate (e.g. para. [0053], [0065], [0099]) in which the electromagnetic coils overlap with the rotor when the implantable pump is viewed from a direction parallel to the blood flow (e.g. electromagnetic system 101 overlaps with the impeller 21 when viewed from a direction parallel to the inflow blood flow 28, Figs. 3, 11, para. [0099]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Nunez to include positioning at least two electromagnetic coils within a portion of the implantable pump such as a portion of the frame that overlaps with the rotor when the implantable pump is viewed from a direction parallel to the blood flow as taught by Yanai in order to yield the predictable result of providing an arrangement of the coils that provides greater positional control over the impeller and allows magnetization that is optimized for optimal efficiency of the motor. 
In reference to at least claim 2
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein the frame has at least one opening in a direction of the blood flow to allow the blood to flow without obstruction when the rotor does not rotate (e.g. frame includes inner main stent and outer nested stent which contains several openings allowing the blood to flow without obstruction when the rotor does not rotate, Figs. 1-4, 8-10).
In reference to at least claim 3
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein the at least two electromagnetic coils are positioned radial with respect to a direction of the blood flow (e.g. electromagnetic elements placed onto the main stent body including elements positioned radially outward of the blood flow through the pump, Figs. 3-4,8, 14, Col. 3, ll. 21-27, Col. 5, ll. 17-21 and 37-41, Col. 6, ll. 25-40, Col. 8, ll. 1-36).
In reference to at least claim 4
Nunez modified by Yanai teaches a pump according to claim 1. Nunez modified by Yanai as disclosed above, see claim 1, discloses an arrangement of the coils wherein the at least two electromagnetic coils are position perpendicular to the rotor (e.g. ‘898, electromagnetic system 101 overlaps with the impeller 21 when viewed from a direction parallel to the inflow blood flow 28 which is at a position that is perpendicular to the impeller 21, Figs. 3, 11, para. [0099]).
In reference to at least claim 5
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein both of the at least two electromagnetic coils are situated in the frame on a same side of the rotor (e.g. electromagnetic elements placed onto the main stent body including elements being on a same side of the rotor, Figs. 3-4,8, 14, Col. 3, ll. 21-27, Col. 5, ll. 17-21 and 37-41, Col. 6, ll. 25-40, Col. 8, ll. 1-36).
In reference to at least claim 6
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein a first of the at least two electromagnetic coils is situated on a first side of the rotor, and a second of the at least two electromagnetic coils is situated on a second side of the rotor that is opposite the first side (e.g. electromagnetic elements placed onto the main stent body including elements situated on opposite sides of the rotor, Figs. 3-4,8, 14, Col. 3, ll. 21-27, Col. 5, ll. 17-21 and 37-41, Col. 6, ll. 25-40, Col. 8, ll. 1-36).
In reference to at least claim 7
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein the at least two electromagnetic coils are arranged at a predetermined angle to the blood flow (e.g. electromagnetic elements placed onto the main stent body including elements situated at a predetermined zero angle to the blood flow, Figs. 3-4,8, 14, Col. 3, ll. 21-27, Col. 5, ll. 17-21 and 37-41, Col. 6, ll. 25-40, Col. 8, ll. 1-36)..
In reference to at least claim 8
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein the frame includes incudes a cylindrical member whose opening is positioned in line with the blood flow (e.g. frame includes inner main stent and outer nested stent which includes a cylindrical member whose opening is positioned in line with the blood flow, Figs. 1-4, 8-10).
In reference to at least claim 9
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein the at least two electromagnetic coils are positioned along an interior circumference of the cylindrical member (e.g. electromagnetic elements placed onto the main stent body including elements along an interior circumference, Figs. 3-4,8, 14, Col. 3, ll. 21-27, Col. 5, ll. 17-21 and 37-41, Col. 6, ll. 25-40, Col. 8, ll. 1-36).
In reference to at least claim 10
Nunez modified by Yanai teaches a pump according to claim 1. Nunez further discloses wherein the cylindrical member is a stent or a stent graft (e.g. frame includes inner main stent and outer nested stent, Figs. 1-4, 8-10).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 8,690,749 to Nunez (Nunez) in view of US 2016/0235898 to Yanai et. al. (Yanai) as applied to claim further in view of US 2011/0152999 to Hastings et al. (Hastings) (previously cited). 
In reference to at least claim 11
Nunez modified by Yanai teaches a device according to claim 1. Nunez further discloses that central axle being inserted into opposite ends of the frame (e.g. central rotating element 17 held within the frame using support elements 29a/29b, Figs. 1-6,8-10) but does not explicitly teach the axle being held at each of the opposite ends of the frame by bushings.
Hastings teaches systems and methods for making and using percutaneously-delivered pumping system for providing hemodynamic support which discloses a pumping assembly (e.g. 102) that includes struts (e.g. 116) in which a drive shaft “central axle” (e.g. 114) of the pumping assembly is coupled to the struts of the frame by bushings or jewel bearings (e.g. para. [0034], [0073]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Nunez modified by Yanai to include the axle being held at each of the opposite ends of the frame by bushings as taught by Hastings in order to yield the predictable result of providing additional securement between the central axle and the frame improving efficiency and reducing vibration and noise between the pump components.   

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot since the rejection has been amended to include additional references in view of the claim amendments and does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, i.e. the arguments regarding the electromagnetic coils overlapping with the rotor when the implantable pump is viewed from a direction parallel to the blood flow. It is further noted that providing electromagnetic elements within a circulation pump in which the electromagnetic elements overlap a rotor element is also disclosed within US 2014/0064987 to Cox Jr. et al. (previously cited) and US Patent No. 6,201,329 to Chen (cited below). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2014/0084759 to Takeuchi which teaches an electromechanical device, rotor used for electromechanical device and mobile unit and robot with electromechanical device. US 2020/0405926 to Alexander et al. which teaches a removable mechanical circulatory support for short term use which discloses the use of an electromagnetic motor in the frame. US Patent No. 6,201,329 to Chen which teaches a pump having a magnetic bearing for pumping blood and the like which discloses an embodiment in which electromagnetic coils overlap a pump impeller when view from a direction parallel to the blood flow, e.g. Fig. 7. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER L GHAND/Examiner, Art Unit 3792